Judge MARTIN (Harry C.)
dissenting.
I respectfully dissent from the majority opinion. It turns upon the holding that the second issue was improper and should not have been submitted to the jury. Any defects in the issue are not set forth or discussed. Defendant Nationwide denied that proper proof of loss was filed by plaintiff and submitted evidence tending to support its denial. Plaintiff produced evidence tending to prove the contrary. This created an issue of fact to be resolved by the jury upon proper instructions. The filing of proof of loss as required by the policy is essential to plaintiff’s cause of action. Boyd v. Insurance Co., 245 N.C. 503, 96 S.E. 2d 703 (1957). By denying liability within the sixty-day period after the fire on grounds other than failure to file proof of loss, insurer can waive the policy requirement for filing proof of loss. Zibelin v. Insurance Co., 229 N.C. 567, 50 S.E. 2d 290 (1948); Williams v. Insurance Co., 209 N.C. 765, 185 S.E. 21 (1936). Here, defendant did not deny liability on any basis other than failure to file proof of loss, until it filed answer, long after the expiration of the sixty-day period. Defendant did not waive the policy defense of lack of proof of loss. Gorham v. Insurance Co., 214 N.C. 526, 200 S.E. 5 (1938).
The majority finds the court should have instructed the jury on the application of N.C.G.S. 58-180.2 to the second issue. This statute allows a plaintiff who is faced with a failure to render timely proof of loss to overcome that defense by showing that such failure was for good cause and that the insurance company has not been substantially harmed thereby. Although the court did not specifically mention the statute, it did charge as to the substance of it. The instruction was more favorable to plaintiff than the statute requires, as the court did not instruct the jury that it was necessary for plaintiff to prove the failure to timely file the proof of loss was for good cause. The court also told the jury that as a matter of law defendant had not suffered any substantial injury or prejudice.
*481I hold there is no error in this trial. The issues were fairly-presented to the jury and the twelve has resolved them.